Citation Nr: 0602251	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-38 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for malaria.

4. Entitlement to service connection for jungle rot.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and G.M. 
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

The issue of service connection for hearing loss is REMAND to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A diagnosis of tinnitus is not currently shown. 

2. A diagnosis of malaria is not currently shown.

3. A diagnosis of jungle rot is not currently shown.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2. Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3. Jungle rot was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).
Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided the veteran pre-adjudication VCAA notice by 
letters, dated in October and November 2003.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service. The veteran was also notified that VA would obtain 
service records and VA records, and that he could submit 
private medical records or authorize VA to obtaining private 
medical records on his behalf.  

In the statement of the case, dated in October 2004, the RO 
notified the veteran of 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to a claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for the timing of the provisions of 38 C.F.R. § 3.159 that 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  However the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional argument, which he did, and evidence.  He also 
addressed the issues at hearings before the Decision Review 
Officer and before the Board.  For these reasons, the veteran 
has not been prejudiced by timing of the notice of 38 C.F.R. 
§ 3.159.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence and as there are no outstanding 
records to obtain, the Board finds the duty to assist has 
been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The service medical records, including the report of 
separation examination, contain no complaint or finding of 
tinnitus, malaria, or jungle rot.  After service, both VA and 
private medical records, dated from 1953 to 2003, also 
contain no complaint or finding of tinnitus, malaria, or 
jungle rot.  

In 2005, the veteran testified that tinnitus began after a 
Japanese air raid, that he was treated overseas for malaria 
fever, and that he picked up jungle rot while in the East 
Indies and Thailand. 

As for the veteran's statements and testimony that he 
currently suffers from tinnitus, malaria, and jungle rot, 
which is related to service, where as here, the determinative 
issue involves a question of a medical diagnosis, competent 
medical evidence is required to substantiate a claim.  The 
veteran as a layperson is not competent to offer an opinion 
on a medical diagnosis, and consequently his statements and 
testimony to the extent that he currently has tinnitus, 
malaria, or jungle rot does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
mere fact that the veteran states that he suffers from 
tinnitus, malaria, and jungle rot is insufficient to 
establish the claims of service connection.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence of current tinnitus, malaria, or 
jungle rot, entitlement to service connection has not been 
established.  And as the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 



ORDER

Service connection for tinnitus is denied.

Service connection for malaria is denied.

Service connection for jungle rot is denied.


REMAND 

The record shows that in 2003 bilateral hearing loss was 
diagnosed by VA and the degree of hearing impairment meets 
the VA standard for hearing loss disability.  Therefore, 
there is competent medical evidence of current disability.  
Further the veteran has provided lay evidence, specifically 
lay testimony, that he experienced hearing loss in service 
and that he has experienced hearing loss since service.  In 
this regard, the veteran is competent to testify about 
hearing loss as hearing loss is capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002). 

Because a nexus opinion is required to make a decision on the 
claim, under the duty to assist, the claim is remanded for 
the following action:

1. Obtain the veteran's personnel records 
and a unit history or other historical 
records for Hq Bty of the 389th 
Anti-Aircraft Artillery Battalion from 
April 1944 to August 1945. 
 
2. Schedule the veteran for a VA 
audiology examination to determine 
whether the veteran's hearing loss is 
related to noise exposure during service.  
The claims folder must be reviewed by the 
examiner.  The examiner is asked to 
express an opinion on the following: 

Whether it is at least as likely as not 
that the current hearing loss is 
etiologically related to noise exposure 
during service?  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


